DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/6/22 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the second member having a tape receiving part) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 1 recites “a tape receiving part that is provided at a bottom surface of the first member and receives the tape dropping from the first member”.  The claim does not state a tape receiving part being part of the second member.  Rather, the tape receiving part appears to be defined as being part of the first member positioned at a bottom surface of the first member.  Therefore, the instant claim 1 does not differentiate the invention over the prior art.  
Applicant’s further arguing the Office Action’s assertion with respect to the running onto prevention part, however the examiner respectfully disagrees.  The examiner defines the running onto prevention part as 124.  When the cassette is assembled, the running onto prevention part 124 is in indirect contact with the connection part 130 and the tape receiving part 104, as these parts make up an overall assembly.  That assembly of parts make connections with each other to form the cassette.
To overcome the current interpretation, the examiner suggests further defining structure that enables direct contact between these parts to overcome the rejection.
With respect to the newly added limitations of claim 1, the examiner points below for the Office’s position with respect to the newly filed amendments.

Claim Objections
Claim 1 is objected to because of the following informalities:  the outer peripheral surface of the tape roll lacks proper antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suva et al. (2012/0027486) in view of Ishiyama (2013/0001344).

	With respect to claim 1, Suva et al. teaches a tape supplying body (Fig. 9) comprising: a tape roll (60) on which a tape (62, [0057]) to be fed to a tape printing apparatus (10) during a tape feeding operation is wound; a first member (92) provided on a bottom surface [0070] of the tape roll (60); and a second member (52), wherein the second member (52) has a running-onto prevention part (124) that is provided at an upper surface of the tape roll (i.e. an outer surface of the tape roll that needs protection [0076]) and prevents the tape (62) from running onto the tape roll (as the tape is directed outwardly towards the printer head), a tape receiving part (104) that is provided at a bottom surface (as seen in Fig. 9) of the first member (92) and receives the tape dropping from the first member (92, as 104 pinches a free end of the tape 62 and prevents the tape from retracting back inward [0071]), and a connection part (130) that is provided on a radially outer side of the tape roll (i.e. as the tab 130 is outside the outer diameter of the roll, 
thereby reading on a radially outer side of the tape roll 60), faces an outer peripheral surface (i.e. a side surface of 130 that faces and makes contacts with a side outer peripheral surface of the tape roll 60, defined by the examiner as a side surface of the roll that is perpendicular to a rotational axis of the roll) and connects the running-onto prevention part (124) and the tape receiving part (104) to each other [0086], the running-onto prevention part (124), the tape receiving part (104) and the connection part (130) are integrated with each other (as seen in Fig. 9 in the exploded view of the tape supplying body, these part are integrated with each other to form the media cartridge) in a state in which the tape supplying body (Fig. 9) is accommodated in an accommodation body (14), the first member (92) integrally rotates [0070] with the tape roll (60) when the tape (62) is fed from the tape roll (60), and the second member (52) does not rotate when the tape roll (60) and the first member (92) integrally rotate with each other [0070].
	Suva et al. remains silent regarding the first member integrally and continuously rotates with the tape roll throughout the tape feeding direction when the tape is fed from the tape roll and the tape roll rotates.
	Ishiyama teaches a similar tape supplying bodying have a first member (6a) integrally and continuously rotates with a tape roll (4) throughout a tape feeding direction when the tape (4) is fed from the tape roll and the tape roll rotates (as when inserted, the first member 6a rotates, allowing the tape from the tape roll to be fed outward [0038] once the roll is released).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the clutch plate of Suva et al. such that it includes the structure of Ishiyama because Ishiyama teaches such structure aids in the preventing of unwanted unwinding of a tape, thereby ensuring tape stoppage when printing is not occurring in Suva et al..
 
	With respect to claim 3, Suva et al. teaches the tape supplying body (Fig. 9) wherein the first member (as modified by Ishiyama) is provided with an operation part (i.e. grooves 6f) used to rotate the first member (of Ishiyama when inserted into the second member), and the second member (52 of Suva) is provided with an operation opening (i.e. grooves parts of the other flange of Ishiyama) used to operate the operation part [0028] of Ishiyama.

	With respect to claim 4, Suva et al. teaches the tape supplying body (Fig. 9) wherein the first member (of Ishiyama) has a shaft part (a shaft hole formed on plate for receiving a shaft 84 of Suva as modified, when in an assembled state) formed into a substantially cylindrical shape (as seen in Fig. 9, the hole is a cylindrical shape, as the hole has two flat ends in the shape of circles connected by the thickness of the plate), the second member (52 of Suva) has a shaft insertion part (84) and an insertion engagement part (88) provided at the shaft insertion part (88), and the first member (flange of Ishiyama) and the second member (52) are rotatably coupled to each other by engagement between the insertion engagement part (88) and the shaft part (84).

Allowable Subject Matter
Claim 5 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 5, the prior art does not teach or render obvious the claimed combination, in particular a first tape supplying body; and a second tape supplying body, wherein each of the first tape supplying body and the second tape supplying body has a tape roll on which a tape to be fed to a tape printing apparatus is wound, a first member provided on a bottom surface of the tape roll, and a second member, each of the second member of the first tape supplying body and the second member of the second tape supplying body has a running-onto prevention part that is provided at an upper surface of the tape roll and prevents the tape from running onto the tape roll, a width of the tape of the second tape supplying body is wider than a width of the tape of the first tape supplying body, and the running-onto prevention part of the second tape supplying body is provided at a place farther from a feeding start position of the tape in the tape roll than the running-onto prevention part of the first tape supplying body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tamura et al. (4,625,931) teaches a rotatable first flange for a tape roll.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853